Citation Nr: 1009895	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

The Veteran's blood pressure readings reflect a diastolic 
blood pressure over 100 unless his hypertension is 
continuously controlled by medication; however, his readings 
do not reflect diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hypertension have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in a letter issued in 
December 2005, which informed the Veteran that he must show 
that his service-connected hypertension had increased in 
severity in order to warrant a higher rating.  The February 
2006 rating decision outlined the rating criteria for a 
higher evaluation, and the Veteran's claim was subsequently 
readjudicated as reflected by a January 2008 statement of the 
case.  Additionally, in his submitted statements and during 
his hypertension examination for VA purposes, the Veteran 
discussed his hypertension symptomatology.  Likewise, the 
Veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that the Veteran would know what was necessary to 
substantiate his claim; thus, any notice errors in this case 
are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA treatment records have been 
obtained, and as referenced above, the Veteran was also 
afforded a hypertension examination for VA purposes during 
the pendency of the instant claim.  Furthermore, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hypertension is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease.  Under Diagnostic Code 7101, a 
10 percent rating is assigned for service-connected 
hypertension with evidence of diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more.  The rating criteria also provides that 10 
percent is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation will be assigned when there is diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

The Veteran essentially contends that his hypertension is 
more severe than his current noncompensable rating indicates.  
The Veteran is competent to describe his service-connected 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
However, the Veteran's descriptions of his service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

The evidence of record reflects that the Veteran has been 
treated with medication to control his hypertension 
throughout the rating period on appeal.  The Veteran's VA 
treatment records and January 2006 examination for VA 
purposes include numerous blood pressure readings and reflect 
assessments that the Veteran's hypertension was well-
controlled by his medications.  The predominant systolic 
pressure readings were not excess of 160 and the predominant 
diastolic pressure readings were not in excess of 100 prior 
to October 2006 when the Veteran's pressure readings began to 
increase, with systolic readings of 160 or more and diastolic 
readings of 100 or more recorded in October 2006, March 2007, 
and April 2007.  VA treatment records from March and April 
2007 addressing the Veteran's elevated blood pressure 
readings reflect that the Veteran's compliance with taking 
his daily medications to treat his hypertension was 
considered only fair, as the Veteran had not taken one of his 
prescribed hypertension medications in the past month, and 
that he was repeatedly advised of the importance of 
maintaining a low sodium diet.  The Veteran's medications to 
treat his hypertension were adjusted in April 2007, and his 
readings from May 2007 forward reflect that the Veteran's 
hypertension was again well-controlled by medication, with no 
systolic readings of 160 or more and diastolic readings of 
100 or more.  

The Board interprets the medical evidence of record to 
reflect that the Veteran's hypertension requires continuous 
medication for control and that when he is not taking his 
prescribed medications regularly, his diastolic pressure is 
predominantly 100 or more.  The rating criteria outlined in 
Diagnostic Code 7101 states that a 10 percent evaluation is 
the minimum evaluation warranted when a veteran has a history 
of diastolic pressure predominantly 100 or more, whose 
condition requires continuous medication for control.  This 
rating criteria presumably contemplates a scenario in which a 
veteran's diastolic pressure readings are historically 100 or 
more before he is prescribed continuous hypertension 
medication (thereby lowering his pressure readings).  
However, in the Veteran's case, while the evidence of record 
does not reflect a remote history of diastolic pressure 
readings of 100 or more, the evidence does reflect diastolic 
pressure readings of predominantly 100 or more during the 
instant rating period when the Veteran is not taking 
continuous medication for control.  Thus, resolving all doubt 
in favor of the Veteran, the Board concludes that a 10 
percent rating is warranted for the Veteran's hypertension, 
and to this extent the Veteran's appeal is granted. 

However, the numerous blood pressure readings of record have 
reflected a diastolic pressure of 110 only twice during the 
instant rating period, and no readings of 200 or more.  Thus, 
a 20 percent rating is not warranted.

The Board specifically acknowledges its consideration of the 
Veteran's lay statements when adjudicating this claim, 
including the Veteran and his representative's reports of the 
increased severity of the Veteran's hypertension, as 
reflected by the blood pressure readings and medication 
adjustments of record.  Indeed, the instant increased rating 
reflects the Board's consideration of these contentions.  
However, as outlined above, the Veteran's blood pressure 
readings of record do not provide an objective basis for 
assigning a rating in excess of 10 percent.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
hypertension reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The evidence 
of record reflects that the Veteran has been employed by as a 
postal service supervisor since his discharge from service 
and that he reports missing work twice a month due to his 
hypertension.  The Board also notes that the Veteran has not 
reported any hypertension-related hospitalizations.  The 
Veteran's VA treatment records reflect a September 2005 
hospital admission for epigastric pain and an abnormal 
electrocardiogram; however, there is no indication nor did 
the Veteran report in his subsequent January 2006 examination 
for VA purposes that this hospitalization was deemed 
attributable to his hypertension.  Accordingly, the Board 
concludes that the Veteran's hypertension has not required 
frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Furthermore, as the evidence of record fails to show that the 
Veteran is currently unemployed, consideration of the 
Veteran's eligibility for a total disability rating based on 
individual unemployability is not warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).  


ORDER

A disability evaluation of 10 percent for service-connected 
hypertension is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


